Name: Commission Decision of 10 May 1978 authorizing the French Republic not to apply Community treatment to woven fabrics of jute or of other textile bast fibres, sacks and bags of a kind used for the packing of goods, of jute or of other textile bast fibres of heading No 57.03, falling within heading No 57.10 or subheading 62.03 ex A of the Common Customs Tariff, originating in India and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-06-02

 nan